                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Vance Caulkins,                        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:18-cv-00192-KDB
                                        )
                   vs.                  )
                                        )
 Andrew M. Saul,                        )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 18, 2019 Order.

                                               November 18, 2019
